DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanbe US Patent Application Publication No. 2020/0244458.

Referring to claim 1, Kanbe teaches a memory system [ab; 1 of fig. 1] comprising: 
a nonvolatile memory [NAND flash memory 5 of fig. 1; 0022-0024]; and 
a controller [4 of fig. 1-2] configured to: control the nonvolatile memory [control the NAND flash memory 5 of fig. 1; 0035] write data to a random access memory in a host and read data from the random access memory [read/write operations to and from the host 2 of fig. 1; 0038], wherein the random access memory [NAND flash memory 5 of fig. 1] comprises regions in first units to which the controller is accessible [controller 4 accesses pages 0-pages n-1 of blocks 0-Block m-1 of fig. 1] and the controller [4 of fig. 1-2] is configured to use encryption keys associated with the regions, respectively for encrypting data to be written into each of the regions and decrypting data read from each of the regions [encryption circuit 15 encrypts user data that is to be written into the NAND flash memory 5 via the NAND interface 13, and decrypts user data that has been read from the NAND flash memory 5 via the NAND interface 13 of fig. 1-2; 0045-0046; 0070-0073].

Referring to claim 2, Kanbe teaches the invention substantially as claimed, wherein the controller is configured: when writing first data into a first region of the regions, to encrypt the first data with a first encryption key associated with the first region and to write the encrypted first data into the first region; and when writing second data into a second region of the regions, to encrypt the second data with a second encryption key that is associated with the second region and is different from the first encryption key, and to write the encrypted second data into the second region [data encryption and access control for each partial area in storage, 0025]. 

Referring to claim 3, Kanbe teaches the invention substantially as claimed, wherein the controller is configured: when reading the encrypted first data from the first region, to decrypt the encrypted first data with the first encryption key; and when reading the encrypted second data from the second region, to decrypt the encrypted second data with the second encryption key [0025; 0022]. 

Referring to claim 4, Kanbe teaches the invention substantially as claimed, wherein the controller is configured: when writing third data into the first region after the encrypted first data is written into the first region, to encrypt the third data with the first encryption key and to write the encrypted third data into the first region; and when reading the encrypted third data from the first region, to decrypt the encrypted third data with the first encryption key [0022; 0025; 0070-0076]. 

Referring to claim 5, Kanbe teaches the invention substantially as claimed, wherein the controller is configured: when writing first data into the first region, to generate a first encryption key, to encrypt the first data with the first encryption key, and to write the encrypted first data into the first region; and when reading the encrypted first data from the first region, to decrypt the encrypted first data with the first encryption key [0022; 0025; 0070-0076; 0120-0121]. 

Referring to claim 6, Kanbe teaches the invention substantially as claimed, wherein the controller is further configured: when writing third data into the first region after the encrypted first data is written into the first region, to generate a third encryption key that is different from the first encryption key, to encrypt the third data with the third encryption key, and to write the encrypted third data into the first region; and when reading the encrypted third data from the first region, to decrypt the encrypted third data with the third encryption key [0022; 0025; 0070-0076; 0120-0121]. 


Referring to claim 7, Kanbe teaches the invention substantially as claimed, wherein the controller is configured to generate the first encryption key and the third encryption key, using a first value associated with the first region and a number of times data is written in the first region [0022; 0025; 0070-0076; 0120-0121]. 

Referring to claim 8, Kanbe teaches the invention substantially as claimed, wherein the controller is further configured to: acquire region information indicative of the regions from the host; and map the regions to a contiguous memory space by using the region information and generate address translation information indicative of relationship between a location in the regions and a location in the memory space [0022; 0025; 0070-0076; 0120-0121; 0136; 0159]. 

Referring to claim 9, Kanbe teaches the invention substantially as claimed, wherein the controller is configured: when writing first data into a first address in the memory space, to determine a first region of the regions that corresponds to the first address by using the address translation information, to encrypt the first data with a first encryption key associated with the first region, and to write the encrypted first data into the first region; and when writing second data to a second address in the memory space, to determine a second region of the regions that corresponds to the second address by using the address translation information, to encrypt the second data with a second encryption key that is associated with the second region and is different from the first encryption key, and to write the encrypted second data to the second region [0022; 0025; 0070-0076; 0120-0121; 0136; 0159]. 

Referring to claim 10, Kanbe teaches the invention substantially as claimed, wherein the controller is configured: when reading data from the first address, to determine the first region corresponding to the first address by using the address translation information, to read the encrypted first data from the first region, and to decrypt the encrypted first data with the first encryption key; and when reading data from the second address, to determine the second region corresponding to the second address by using the address translation information, to read the encrypted second data from the second region, and to decrypt the encrypted second data with the second encryption key [0022; 0025; 0070-0076; 0120-0121; 0136; 0159]. 

Referring to claim 11, Kanbe teaches the invention substantially as claimed, wherein the controller is configured: when writing first data into a first address in the memory space, to determine a first region of the regions that corresponds to the first address by using the address translation information, to generate a first encryption key, to encrypt the first data with the first encryption key, and to write the encrypted first data into the first region; and when reading data from the first address, to determine the first region corresponding to the first address by using the address translation information, to read the encrypted first data from the first region, and to decrypt the encrypted first data with the first encryption key [0022; 0025; 0070-0076; 0120-0121; 0136; 0159].

Referring to claim 12, Kanbe teaches the invention substantially as claimed, wherein the controller is further configured: when writing third data into the first address after the encrypted first data is written into the first region, to determine the first region corresponding to the first address by using the address translation information, to generate a third encryption key that is different from the first encryption key, to encrypt the third data with the third encryption key, and to write the encrypted third data into the first region; and when reading data from the first address, to determine the first region corresponding to the first address by using the address translation information, to read the encrypted third data from the first region, and to decrypt the encrypted third data with the third encryption key [0022; 0025; 0070-0076; 0120-0121; 0136; 0159].

Referring to claim 13, Kanbe teaches the invention substantially as claimed, wherein the regions are included in dispersed regions in the random access memory [5A; 5B of 5 of fig. 3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691